Citation Nr: 1311575	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-00 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on May 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from July 1973 to July 1976.  The Veteran died in August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Madison, Wisconsin.  In April 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in July 2009.

The appellant contends that payment or reimbursement is warranted for non-VA medical expenses incurred on May 5, 2008, when the Veteran underwent placement of a peritoneal dialysis catheter for chronic renal failure.  The evidence of record includes billing statements and an operative report associated with the May 5, 2008, treatment and an April 2008 statement from Beloit Memorial Hospital addressing the emergent nature of care provided from January 3, 2008, to January 31, 2008.  At her personal hearing in April 2012 the appellant testified, in essence, that the May 5, 2008, procedure involved the removal of a temporary thoracic catheter placed in January 2008 and the replacement of an abdominal catheter.  She stated that she was unaware of any previous medical expense claims and that she assumed VA had paid for all other expense associated with the Veteran's treatment at Beloit Memorial Hospital.

The Board notes that a review of the available record indicates that pertinent VAMC records exist associated with a previous denial of payment for medical service at Beloit Memorial Hospital from January 3, 2008, to January 31, 2008.  VAMC correspondence dated June 14, 2011, referred to prior determinations denying payment for services at Beloit Memorial Hospital on January 3, 2008, January 11, 2008, and May 5, 2008, and at the Beloit Clinic on January 4, 2008, and March 26, 2008.  There is no indication whether any claims for payment for medical expenses incurred in January 2008 or March 2008 were finally resolved.  

VA treatment records dated in July 2005 show the Veteran was eligible for payment of dialysis treatment at Beloit Memorial Dialysis Center for his 100 percent service-connected chronic renal insufficiency.  VA medical opinions dated in September 2008 and August 2009 found, in essence, that the treatment provided on May 5, 2008, was not emergent and that VA facilities were feasibly available to provide the care.  However, the available record includes no VA or non-VA treatment records dated during the period from November 2007 to May 5, 2008.  In light of the appellant's claim that the May 5, 2008, medical expenses were also associated with or related to emergency treatment provided in January 2008 and March 2008, the Board finds that additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide copies of all pertinent non-VA treatment records dated from November 2007 to May 2008 or to provide any necessary authorization for VA to assist her in obtaining copies of any such records.  Upon receipt of an appropriate release, any indicated records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the appellant cannot be obtained, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts to allow her the opportunity to obtain and submit those records.

2.  Obtain any pertinent VA treatment records dated from November 2007 to May 2008.

3.  Obtain copies of all VAMC records associated with a denial of payment for medical services provided by Beloit Memorial Hospital for the period from January 3, 2008, to January 31, 2008, and for claimed services in March 2008.

4.  Then readjudicate the claim.  If the decision is adverse to the appellant issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


